Citation Nr: 0016458	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-10 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a medial meniscus tear of the left knee. 

2.  Entitlement to a compensable rating for residuals of a 
meniscus tear of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to November 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  No allegation of error in fact or law was set forth by 
the veteran in his July 1998 VA Form 9 with regard to the 
claim of entitlement to service connection for postoperative 
residuals of a medial meniscus tear of the left knee.

2.  No allegation of error in fact or law was set forth by 
the veteran in his July 1998 VA Form 9 with regard to the 
claim of entitlement to a compensable rating for residuals of 
a meniscus tear of the right knee.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the claim of 
entitlement to service connection for postoperative residuals 
of a medial meniscus tear of the left knee.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

2.  The Board lacks jurisdiction over the claim of 
entitlement to a compensable rating for residuals of a 
meniscus tear of the right knee.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (1999).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).   38 C.F.R. § 20.202 (1999).  The 
substantive appeal must be filed within 60 days from the date 
the statement of the case is mailed, or within the remainder 
of the one year period from the date of mailing of the notice 
of determination, whichever occurs later.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  

Even if a VA Form 9 is submitted, it must be properly 
completed.  It should set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (1999).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  See Roy v. Brown, 5 
Vet. App. 554 (1993).

If the claimant's application is incomplete, the claimant 
will notified of the evidence necessary to complete the 
application.  38 C.F.R. § 3.109(a) (1999). 

In a February 1998 rating decision, service connection was 
denied for postoperative residuals of a medial meniscus tear 
of the left knee.  In that same rating decision, service 
connection was granted for residuals of a meniscus tear of 
the right knee and a zero percent rating was assigned, 
effective November 19, 1996.  On February 9, 1998, the 
veteran was notified of the February 1998 rating decision.  
In April 1998, the veteran filed a notice of disagreement 
with the denial of service connection for postoperative 
residuals of a medial meniscus tear of the left knee and the 
assignment of a zero percent rating for residuals of a 
meniscus tear of the right knee.  In June 1998, the RO issued 
a statement of the case on those two issues.  In July 1998, 
the RO received a VA Form 9 from the veteran, in which he 
indicated that he wanted to appeal all of the issues listed 
on the statement of the case.  In Section 10 of the VA Form 
9, the veteran was instructed to state why he thought that 
the VA decided his case incorrectly.  However, he left that 
section blank.  In May 1999, the RO issued a supplement 
statement of the case on the two issues.  In September 1999, 
the representative submitted a statement regarding those two 
issues.  In March 2000, the Board sent a letter to the 
veteran informing him that it had raised the issue of the 
adequacy of the allegations of error of fact or law in his 
July 1998 VA Form 9 and that he could present written 
argument or request a hearing on that issue.  The veteran did 
not respond.  In an April 2000 statement, the representative 
argued that the claims should be remanded to the RO to allow 
the veteran to return a properly completed application under 
38 C.F.R. § 3.109(a) (1999) and because the Board should 
construe his July 1998 VA Form 9 in a liberal manner under 
38 C.F.R. § 20.202 (1999).  

In this case, the veteran submitted a VA Form 9, but made no 
argument whatsoever as to why he believes the appealed rating 
decision is wrong.  Furthermore, even if the Board were to 
construe the September 1999 statement of the representative 
as the veteran's substantive appeal, it was not filed within 
60 days of the May 1999 supplemental statement of the case or 
within one year of the February 9, 1998, notice that his 
claim for service connection for postoperative residuals of a 
medial meniscus tear of the left knee was denied and that a 
noncompensable rating was assigned for residuals of a 
meniscus tear of the right knee.  Although the representative 
argues in an April 2000 statement that the July 1998 VA Form 
9 was an incomplete application under 38 C.F.R. § 3.103(a) 
(1999), that regulation addresses applications for benefits, 
not the filing of substantive appeals.  Therefore, 38 C.F.R. 
§ 3.103(a) is not applicable.  Furthermore, the veteran's 
complete silence in his July 1998 VA Form 9, can not be 
liberally construed under 38 C.F.R. § 20.202 (1999), as he 
said nothing to be construed.  Consequently, pursuant to 38 
U.S.C.A. § 7105(d)(5) (West 1991), the Board will not 
exercise jurisdiction over these claims.


ORDER

The claim of entitlement to service connection for 
postoperative residuals of a medial meniscus tear of the left 
knee is dismissed.

The claim of entitlement to a compensable rating for 
residuals of a meniscus tear of the right knee is dismissed.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

